Citation Nr: 1138202	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diverticulitis, to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for Barrett's Esophagus, to include as secondary to PTSD.

3. Entitlement to an initial evaluation in excess of 50 percent for PTSD.

4. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a January 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

In a June 2009 remand, the Board noted the Veteran had filed a notice of disagreement with the issue of service connection for Barrett's Esophagus, and ordered the issuance of a statement of the case (SOC).  See generally Manlincon v. West, 12 Vet. App. 228 (1999).  Following the issuance of an SOC in November 2010, the Veteran's representative submitted a statement in support of this claim in December 2010 with additional evidence.  The Board will accept the December 2010 statement as a substantive appeal in lieu of a VA Form 9.  See 38 C.F.R. § 20.202 (2010).  As such, the issue of service connection for Barrett's Esophagus has been perfected, and the Board has jurisdiction over this issue.

The Board notes that, in the December 2010 statement, the Veteran's representative noted evidence was being submitted in support of a claim for irritable bowel syndrome (IBS).  However, the issue of service connection for IBS is not currently on appeal.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

Procedural History

This case was brought before the Board in June 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the Board previously considered the instant claims in June 2009, and remanded for further development.  However, for the reasons discussed below, the Board has determined that another remand is necessary to allow for further development prior to a decision on the Veteran's claims.

Diverticulitis and Barrett's Esophagus

Following the June 2009 Board remand, a VA medical opinion was obtained in January 2011 to determine whether the Veteran's diverticulitis and/or Barrett's Esophagus are proximately due to or aggravated by his service-connected PTSD.  Following a review of the claims file, the VA examiner opined that it is less likely as not that either diverticulitis or Barrett's Esophagus are proximately due to or aggravated by PTSD.  In support of these opinions, the VA examiner appears to have referred to an internet website.  However, the contents of this website are not of record and, as such, the Board is unable to determine the basis for the VA examiner's opinion.  Furthermore, the Board notes that, following the VA medical opinion, the Veteran submitted internet articles stating "abdominal pain that are associated with PTSD include diverticulitis..." and appear to relate Barrett's Esophagus to anxiety.  

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his current diverticulitis and/or Barrett's Esophagus are etiologically related to his active service, are proximately due to or have been aggravated by his service-connected PTSD.

PTSD

Following the Board's June 2009 remand, the Veteran was provided a VA psychiatric examination in March 2010 to determine the severity of his service-connected PTSD.  Following an evaluation of the Veteran, the VA examiner noted the "Veteran's physical problems and mental condition resulted in [Social Security Disability benefits] award[ed] in 2008."  Further, the VA examiner opined that there is total occupational and social impairment due to PTSD signs and symptoms.  However, when instructed to provide examples and pertinent symptoms of PTSD resulting in such total social and occupational impairment, the VA examiner failed to discuss a single PTSD symptom, instead again noting the Veteran was in receipt of Social Security Administration (SSA) disability benefits due to a combination of physical injuries and his mental condition.  

Initially, upon review of the claims file, the Board notes that a May 2008 SSA disability determination notes the Veteran is disabled due to a primary diagnosis of a back disorder (disc/degenerative) and secondary diagnosis of radiculopathy of the left side; there is no indication SSA disability benefits were awarded based, in whole or part, on the Veteran's psychiatric condition.  Furthermore, the Board notes that, pursuant to applicable diagnostic criteria, PTSD results in "total occupational and social impairment" and, as such, warrants a total evaluation, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  However, as discussed above, the March 2010 VA examiner did not specify any symptomatology related to the Veteran's PTSD that results in total occupational and social impairment.  

In addition, the Board observes the June 2009 remand instructed the AOJ to consider whether an extraschedular rating for the Veteran's PTSD is warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  However, there is no indication such consideration was undertaken.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  As such, for the reasons discussed above, another remand is unfortunately required.

TDIU

Initially, the Board observes the Veteran was denied TDIU in an unappealed July 2008 rating decision.  However, the Veteran has since raised the issue of unemployability based on symptomatology related to his service-connected PTSD now on appeal.  See, e.g., June 2009 Board hearing transcript at 23.  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record since the July 2008 denial.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As such, the Veteran's claim of TDIU should be adjudicated on remand as part of his claim for an increased initial evaluation for PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment for the Veteran's PTSD, diverticulitis and Barrett's Esophagus from VA medical centers in Orlando, Florida, and Syracuse, New York, for the period June 2010 to the present for incorporation into the claims file.  If no records are available, documentation stating such mush be incorporated into the claims file.

2. Schedule the Veteran for a VA examination to address the nature and etiology of his diverticulitis and Barrett's Esophagus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. After reviewing the record, the examiner should provide an opinion for both diverticulitis and Barrett's Esophagus as to the following:

a. whether it is at least as likely as not (i.e., probability of 50 percent), that the Veteran's diverticulitis and/or Barrett's Esophagus is etiologically related to his active service.

b. whether it is at least as likely as not (i.e., probability of 50 percent), that the Veteran's diverticulitis and/or Barrett's Esophagus is proximately due to service-connected PTSD, to include any gastrointestinal disability due to anxiety.

c. whether it is at least as likely as not (i.e., probability of 50 percent), that the Veteran's diverticulitis and/or Barrett's Esophagus has been chronically worsened beyond its normal progression by the his service-connected PTSD, to include any gastrointestinal disability due to anxiety.  If answered in the affirmative, please indicate the degree of aggravation.

A complete rationale must be provided for all opinions offered.  The examiner should fully explain any reliance on website materials, including those cited in the evidence of record.   

3. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  The examination report should include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner should identify the nature, frequency, and severity of all current manifestations of these conditions.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  

The examiner should also specifically comment on the impact of these disorders upon the Veteran's social and industrial activities, including his employability, including a discussion of pertinent symptomatology.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent), that the Veteran's service connected psychiatric disorder causes him to be unable to obtain and retain substantially gainful employment.  The rationale for all opinions expressed must be provided.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of service connection for diverticulitis and Barrett's Esophagus, increased initial evaluation for PTSD, including whether an extraschedular evaluation is warranted for PTSD, and entitlement to TDIU, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


